Remarks
Claims 1-9 and 15-20 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly amended claims 1-9 and 15-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The claims now require storing multiple private keys on a blockchain and then distributing the private keys to user devices, where the user devices are then caused to display, on a reader or browser application, a decrypted copy of the digital media file, wherein the decrypted copy of the digital media file is not sent by the server to the user device, where the private key is not encrypted or decrypted in any fashion.  However, storing private keys on a blockchain and sending them to user devices without any apparent protection is incredibly insecure and is not whatsoever what the previous claims were directed to, which included storing a key that is not a private key on the blockchain and included no remote causing of the user device to display a decrypted copy, let alone by a reader or browser application on this user device, or with the explicit limitation that the decrypted copy is not sent by the server, despite claim 1, for example, being directed to a method performed by the server, and claim 15, for example, being directed to a server.  The claims were not at all directed to a server somehow causing a 
The Examiner notes that the claims would now require the Examiner to perform a new, disparate, and burdenous search.  The Examiner notes that the claims require a burdenous search requiring distinct keyword combinations not used when searching the previous set of claims.  Since the Examiner has provided an action on the merits to the previously presented claims, changing them to be a different invention is unreasonable.  Applicant appears to have constructively abandoned the original invention.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-9 and 15-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey D Popham whose telephone number is (571)272-7215. The examiner can normally be reached Monday through Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.